UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7629



CALVIN G. GRAY,

                                            Plaintiff - Appellant,

          versus

WILLIAM TED JONES, individually and in his
personal capacity as a private citizen and in
his official capacity as a Bluefield, West
Virginia Police Officer and or Detective;
JOSEPH M. PULLANO, individually and in his
personal capacity as a private citizen and in
his official capacity as a Bluefield, West
Virginia Police Officer and or Detective; MARK
A. SYLVESTER, individually and in his personal
capacity as a private citizen and in his offi-
cial capacity as Bluefield, West Virginia
Police Officer and or Detective; JEFFREY D.
LAWSON, individually and in his personal
capacity as a private citizen and in his offi-
cial capacity as a Bluefield, West Virginia
Police Officer and or Detective; ANTHONY W.
BUZZO, individually and in his personal capac-
ity as a private citizen and in his official
capacity as a Bluefield, West Virginia Police
Officer and or Detective; TYRONE R. MILLER,
individually and in his personal capacity as a
private citizen and in his official capacity
as a Bluefield, West Virginia Police Officer
and or Detective; JOHN T. HELTON, individually
and in is personal capacity as a private citi-
zen and in his official capacity as a Blue-
field, West Virginia Police Officer and or
Detective; RICHARD M. POE, individually and in
his personal capacity as a private citizen and
in his official capacity as a Bluefield, West
Virginia Police Officer and or Detective and
or Chief of Police,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-93-556-1)


Submitted:    March 21, 1996              Decided:   April 4, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Calvin G. Gray, Appellant Pro Se. John W. Feuchtenberger, STONE,
MCGHEE, FEUCHTENBERGER, BARRINGER & CZARNIK, Bluefield, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Gray v. Jones, No. CA-93-556-1 (S.D.W. Va. Sept. 21, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED

                                2